RUDKIN, Circuit Judge.
This was a suit for infringement of letters patent for an imitation shake shingle, which is adequately described in the first claim of the patent, reading as follows:
“A tapered shingle having a plane back and a face plane towards the upper or thin *354edge of the shingle and fluted in smoothly curved waves throughout the exposed area toward the thick edge, whereby the thicker portions, when laid as a roof or wall, will simulate shake shingling and the thinner portions will insure airtightness.”
The object of the patent is to give the shingle, when laid, the appearance of a split shake, while avoiding the attendant drawbacks present in the old form of shake shingle, such as the inability to keep out air currents, since the-grooves in the split shingle necessarily extend throughout the length of the top surface. The court below found that the patent was lacking in novelty, and dismissed the complaint, saying:
“The law seems to be settled that a mere imitation of a well-known article is not patentable unless there is novelty in the means by which- the imitation is carried out, and then the question of infringement hinges on the infringement of the means and not the result.”
This conclusion is fully supported by the authorities cited: Union Paper Collar Co. v. Van Deusen, 10 Blatchf. 109, Fed. Cas. No. 14395, affirmed 23 Wall. 530, 23 L. Ed. 128; Simplex Lithograph v. Renfrew (C. C. A.) 250 F. 863; Harmon Paper v. Prager (C. C. A.) 287 F. 841; Scott & Williams v. Aristo Hosiery Co. (C. C. A.) 7 F.(2d) 1003.
The decree is therefore affirmed.